DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the nanoclusters of Claims 1-99, 43, and 55-62 in the reply filed on 28 March 2022 is acknowledged.

Priority
The instant application is a National Stage entry of International application PCT/US2019/033861 filed 23 May 2019, which claims the benefit of Provisional U.S. applications 62/682,760 filed 8 June 2018, and 62/675,744 filed 23 May 2018.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Giles on 5 May 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, Line 6:	Following the phrase “shell-forming segment” the phrase ---wherein the functionalized polymer is PAMAM-PVL-COOH, wherein a first pharmaceutical agent is attached to the core-forming polymer, the shell-forming polymer, or both the core-forming polymer and the shell-forming polymer, wherein the first pharmaceutical agent is a bromo and extraterminal (BET) protein inhibitor--- has been added.
Claim 2, Line 2:	The phrase “claim 0” has been DELETED and REPLACED by the phrase ---claim 1---.
Claim 3:	Has been CANCELLED.
Claims 5-13:	Have been CANCELLED.
Claim 14, line 2:	The phrase “first pharmaceutical agent” has been DELETED and REPLACED by the phrase --- second pharmaceutical agent---.
Claim 15:	Has been CANCELLED.
Claim 16, line 2:	The phrase “first pharmaceutical agent” has been DELETED and REPLACED by the phrase --- second pharmaceutical agent---.
Claim 17, line 2:	The phrase “first pharmaceutical agent” has been DELETED and REPLACED by the phrase --- second pharmaceutical agent---.
Claim 18:	Has been CANCELLED.
Claim 19, Line 2:	The phrase “claim 0” has been DELETED and REPLACED by the phrase ---claim 1---.
Claim 58, Line 2:	The phrase “can range from” has been DELETED and REPLACED by the phrase ---ranges from---.
Claim 59, Line 1:	The word “vesicle” has been DELETED and REPLACED by the phrase ---core-shell nanoparticle---.
Claim 60, Line 1:	The word “vesicle” has been DELETED and REPLACED by the phrase ---biomimetic nanocluster---.

Allowable Subject Matter
Claims 1, 2, 4, 14, 16, 17, 19, and 55-62, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: as amended above, the claims encompass compositions combining a cell membrane component with a core-shell nanoparticle containing the polymer PAMAM-PVL-COOH bound to a bromo and extraterminal protein inhibitor on either the core- or shell-forming segment of the polymer.  To be sure, the use of acid-ended PAMAM dendrimers as core-shell nanoparticle drug delivery systems are known.  Guojun Chen, et al, A Review on Core-Shell Unimolecular Nanoparticles for Biomedical Applications, 130 Adv. Drug Del. Rev. 58 (2018).  PAMAM-PVL-PEG dendritic copolymers as also known for use in delivery of chemotherapeutic agents.  Guojun Chen, et al, KE108-Conjugated Unimolecular Micelles Loaded with a Novel HDAC Inhibitor Thailandepsin-A for Targeted Neuroendocrine Cancer Therapy, 97 Biomat. 22 (2016).  BET inhibitors such as JQ1 are known to be provided as ae conjugates to PAMAM dendrimers.  U.S. PGPub. 2019/0175754.  However, the examiner can articulate no rationale to modify known carboxyl-terminated PAMAM  dendrimers to incorporate PVL as a bridging block, nor modify existing PAMAM-PVL-PEG copolymers to possess the desired carboxylate terminal groups, and then to further modify these dendrimers to contain the BET class of therapeutic agents as is set forth by the amendments to the claims presented above.  On this basis, the examiner considers the claims under examination, as amended above, allowable over the prior art.
Claims 1, 2, 4, 14, 16, 17, 19, and 55-62, as amended above are allowable. The restriction requirement between the , as set forth in the Office action mailed on 28 January 2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 28 January 2022 is partially withdrawn.  Claim 43, directed to methods of treating cardiovascular disease, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613